Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 7/16/2021 have been fully considered but they are not entirely persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The new limitation has the apparatus advertising on behalf of a BLE peripheral device using the address of the BLE peripheral device and sets up a link layer connection to that device as well.  In response, the amendments would require further search and consideration.  Other relevant prior art US 2005/0286419 discloses forwarding route request packets which contains the IP address of the originating node of the request, Para [0009], this could potentially read on the forwarded advertisement message that keeps the address of the BLE peripheral device (originating node).  US 2016/0088424 discloses BLE automation mesh network which allows for mesh discovery and forwarding, Para [0138].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461